Citation Nr: 1803989	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a spinal cord injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was also held open for 30 days to allow for the submission of additional evidence.

The Veteran also appears to have perfected an appeal for the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD).  However, that issue has not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue, including a request for a VA Form 646 from his representative.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a spine disorder.  However, he has asserted that he injured his spinal cord during a motor vehicle accident while service in Vietnam during monsoon season. See e.g. January 2004 statement; September 2017 hearing transcript.  During the September 2017 hearing, he testified that he went to a field tent following the accident and returned to duty.  There was no investigation performed regarding the alleged accident; however, he indicated that he was told that they had wanted to court-martial him.  Thus, on remand, the AOJ should search the unit history to determine if there any was any documentation of the accident.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a spinal cord injury.  In light of his assertions of an injury in service and the evidence of a current disorder, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any spinal cord injury that may be present.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should take all appropriate steps to attempt to verify the Veteran's alleged accident and spinal cord injury while serving in Vietnam, to include contacting the appropriate facilities to request unit histories for the period from June 1971 to August 1971 or any other appropriate records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his spine that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any spinal cord injury or residuals thereof that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and September 2017 hearing testimony.

The Veteran has claimed that he sustained a spinal cord injury in service when he jumped from his moving truck, was hit with the driver's side door, and then hit the ground.  The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was truckmaster, but his service treatment records are negative for any complaints, treatment, or diagnosis of a spine injury or disorder.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a spinal cord injury or residuals thereof that are causally or etiologically related to his military service, to include any injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




